DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 1, 4-6, 9-12, 16, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100106154 A1 by Harlev et al. (hereafter Harlev6154, previously of record) further in view of US 20080058656 A1 by Costello et al. (hereafter Costello, newly of record).

Regarding claim 1, Harlev6154 teaches: 1. A method comprising:
causing current to flow among multiple current injecting electrodes to generate a field in an organ (see Harlev6154’s Fig. 6 and in particular steps 251 which shows positioning in the organ and 253 which shows injecting current);
in response to the current flow caused by the multiple current injecting electrodes, measuring a signal at each of multiple measuring electrodes on a catheter (see Harlev6154’s Fig. 1 noting the PME catheter and then see [0022] or [00224] which in describing the core fundament of the invention teach that the depicted PME is actually ‘one or more’ PME’s in the base embodiment so as to teach that there are multiple PMEs per se; however and in the alternate, the examiner notes that Fig. 8 and its teachings mirror Fig. 6 and use an MEA per se (multi-electrode array, for the measuring catheter) so all references made to Fig. 6 hereafter should also be understood by the applicant to include reference to the corresponding step of Fig. 8 to cover all bases)  for each of multiple locations of the catheter to generate information about fields measured at different locations of the multiple locations (see Harlev6154’s Fig. 
…
determining expected signals at additional locations within the organ based on the processed measured signals, the additional locations being other than the multiple locations (regarding this point and the sub-steps that follow after see Harlev6154’s Fig. 6 as a whole then see [0122]-[0135] which shows all of the relevant math, assumptions, knowns, unknowns, and teaches all substeps in full detail (though they are also summarily addressed below)), wherein the determining the expected signals at the additional locations within the organ based on the processed measured signals includes:
defining a closed surface in the organ (see Harlev6154’s Fig. 6 step 258);
calculating a voltage distribution on the closed surface in a calculation using the processed measured signals as given volume potentials in the calculation (see Harlev6154’s Fig. 6 step 260); and
determining a field map function on the closed surface in the organ to points inside the closed surface (see Harlev6154’s Fig. 6 step 262); and
determining a position of at least one electrode selected from the group consisting of at least one of the measuring electrodes on the catheter and a measuring electrode on another catheter in the organ based on the expected signals (see Harlev6154’s Fig. 6 steps 270-272 which determines all measuring electrode positions).
Harlev6154 further recognizes the importance of processing the measured signals to compensate for measurement variation due to that occurs during at least one of a cardiac cycle and a respiratory cycle and provides relevant teachings about this feature (see Harlev6154’s [0109]-[0111] which incorporates by reference a motion correction application that compensates for patient motion or respiratory motion and see also [0112]-[0119] which further addresses multiple ways of accounting for using phase-dependent scaling terms to compensate for changes in field strength of the fields that occur during different phases of the at least one of the cardiac cycle and the respiratory cycle”. Therefore Harlev6154 alone does not teach all features of the claims.
However, Costello in the related field of intracardiac field mapping (see Costello’s Abstract and [0035]) teaches the use of scaling terms which depend on the cardiac cycle’s phase (see Costello’s [0109] and note that he normalizes the monitored voltage data by assigning scale factors to signals obtained from a measuring electrode to correct the distortions in the electric field, wherein in one embodiment, the scale factors can be dynamic "meaning that the scale factors can change over time (e.g. at different points in the cardiac cycle").
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Harlev6154 with the use of the phase-dependent scaling terms taught by Costello either because Harlev6154 recognizes the importance of processing the measured signals to compensate for changes in the measurement that occur during at least one of a cardiac cycle and a respiratory cycle and Costello provides another way in which to accomplish this (i.e. see MPEP 2144.06(I)) which would be prima facie obvious to one of ordinary skill in the art or, alternatively, because Costello describes that his method of compensating for the changes that occur during the cardiac cycle is advantageous (see Costello’s [0109] and note that Costello states that this can be done specifically “to increase the accuracy of the position data calculated from the voltage data”) so as to motivate one to make such a change.

Regarding claim 4, Harlev6154 teaches: 4. The method of claim 1, wherein processing the measured signals includes generating separate field maps for different phases in at least one of the cardiac cycle and the respiratory cycle (see Harlev6154’s [0114] which describes performing the measuring and calculating for each cardiac phase resulting in field maps for each phase as described in [0115]).

Regarding claim 5, Harlev6154 teaches: 5. The method of claim 4, wherein determining a position of at least one electrode includes optimizing a location of the at least one electrode in a field map of the separate field maps corresponding to a current phase of the at least one of the cardiac cycle and the respiratory cycle (see the rejection of claim 4 above for creating maps according to phase then see Harlev6154’s Fig. 6 step 272 or [0128] describing solving for location using an optimization problem).

Regarding claim 6, Harlev6154 teaches: 6.  The method of claim 5, wherein optimizing the location includes detecting the current phase using measurements from another measuring electrode placed in a stable location relative to the patient's body (as per Harlev6154’s [0114] surface (EKG) electrodes can be used to measure the cardiac cycle).

Regarding claim 9, Harlev6154 teaches: 9. The method of claim 1, wherein determining expected signals includes determining the expected signals based on the processed measured signals and known relative locations between the multiple measuring electrodes on the catheter (see Harlev6154’s [0141] describes using the known relative location of the electrodes in determining the expected signals).



Regarding claim 11, Harlev6154 teaches: 11. The method of claim 1, wherein the multiple current injecting electrodes include one or more body-surface electrodes (as per Harlev6154’s [0007] or [0023] the CIEs can include body-surface electrodes).

Regarding claim 12, Harlev6154 teaches: 12. A method comprising:
causing current to flow among multiple current injecting electrodes (see Harlev6154’s Fig. 6 and in particular steps 251 which shows positioning in the organ and 253 which shows injecting current), at least some of the multiple current injecting electrodes being placed in stable locations relative to a patient's body to generate a field in an organ (see Harlev6154’s [0071] or [0084] which describe the base embodiment and show that the CIEs can be placed in stable locations and this is further regarded for all embodiments at [0160] as well);
in response to the current flow caused by the multiple current injecting electrodes placed in stable locations relative to the patient's body, measuring a signal at each of multiple measuring electrodes on a catheter (see Harlev6154’s Fig. 1 noting the PME catheter and then see [0022] or [00224] which in describing the core fundament of the invention teach that the depicted PME is actually ‘one or more’ PME’s in the base embodiment so as to teach that there are multiple PMEs per se; however and in the alternate, the examiner notes that Fig. 8 and its teachings mirror Fig. 6 and use an MEA per se (multi-electrode array, for the measuring catheter) so all references made to Fig. 6 hereafter 
…
determining expected signals at additional locations within the organ based on the processed measured signals, the additional locations being other than the multiple locations (regarding this point and the sub-steps that follow after see Harlev6154’s Fig. 6 as a whole then see [0122]-[0135] which shows all of the relevant math, assumptions, knowns, unknowns, and teaches all substeps in full detail (though they are also summarily addressed below)), wherein the determining the expected signals at the additional locations within the organ based on the processed measured signals includes:
defining a closed surface in the organ (see Harlev6154’s Fig. 6 step 258);
calculating a voltage distribution on the closed surface in a calculation using the processed measured signals as given volume potentials in the calculation (see Harlev6154’s Fig. 6 step 260); and
determining a field map function on the closed surface in the organ to points inside the closed surface (see Harlev6154’s Fig. 6 step 262); and
determining a position of at least one electrode selected from the group consisting of at least one of the measuring electrodes on the catheter and a measuring electrode on another catheter in the organ based on the expected signals (see Harlev6154’s Fig. 6 steps 270-272 which determines all measuring electrode positions).
Harlev6154 further recognizes the importance of processing the measured signals to compensate for measurement variation due to that occurs during at least one of a cardiac cycle and a using phase-dependent scaling terms to compensate for changes in field strength of the fields that occur during different phases of the at least one of the cardiac cycle and the respiratory cycle”. Therefore Harlev6154 alone does not teach all features of the claims.
However, Costello in the related field of intracardiac field mapping (see Costello’s Abstract and [0035]) teaches the use of scaling terms which depend on the cardiac cycle’s phase (see Costello’s [0109] and note that he normalizes the monitored voltage data by assigning scale factors to signals obtained from a measuring electrode to correct the distortions in the electric field, wherein in one embodiment, the scale factors can be dynamic "meaning that the scale factors can change over time (e.g. at different points in the cardiac cycle").
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Harlev6154 with the use of the phase-dependent scaling terms taught by Costello either because Harlev6154 recognizes the importance of processing the measured signals to compensate for changes in the measurement that occur during at least one of a cardiac cycle and a respiratory cycle and Costello provides another way in which to accomplish this (i.e. see MPEP 2144.06(I)) which would be prima facie obvious to one of ordinary skill in the art or, alternatively, (see Costello’s [0109] and note that Costello states that this can be done specifically “to increase the accuracy of the position data calculated from the voltage data”) so as to motivate one to make such a change.

Regarding claim 16, Harlev6154 teaches: 16.  A system comprising:
multiple current injecting electrodes (see Harlev6154’s Fig. 6 step 251 and/or Fig. 1 noting CIEs 1+/- to 3 +/-), wherein at least some of the multiple current injecting electrodes are configured to be situated in stable locations relative to a patient's body (see Harlev6154’s [0071] or [0084] which describe the base embodiment and show that the CIEs can be placed in stable locations and this is further regarded for all embodiments at [0160] as well);
multiple measuring electrodes on a catheter (see Harlev6154’s Fig. 1 noting the PME catheter and then see [0022] or [00224] which in describing the core fundament of the invention teach that the depicted PME is actually ‘one or more’ PME’s in the base embodiment so as to teach that there are multiple PMEs per se; however and in the alternate, the examiner notes that Fig. 8 and its teachings mirror Fig. 6 and use an MEA per se (multi-electrode array, for the measuring catheter) so all references made to Fig. 6 hereafter should also be understood by the applicant to include reference to the corresponding step of Fig. 8 to cover all bases); and
an electronic control system coupled to the multiple current injecting electrodes and the multiple measuring electrodes (see Harlev6154’s Fig. 10 parts 120 and 140 which are the processor and electronics module respectively and which jointly serve as the control system, then see [0024]/[0039] which regards the coupling), the electronic control system configured to:
cause current to flow among the multiple current injecting electrodes to generate a field in an organ (see Harlev6154’s Fig. 6 step 253 and/or see [0024]/[0039] step (ii));

…
determine expected signals at additional locations within the organ based on the processed measured signals, the additional locations being other than the multiple locations (regarding this point and the sub-steps that follow after see Harlev6154’s Fig. 6 as a whole then see [0122]-[0135] which shows all of the relevant math, assumptions, knowns, unknowns, and teaches all substeps in full detail (though they are also summarily addressed below)), wherein to determine the expected signals at the additional locations within the organ based on the processed measured signals the electronic control system is configured to:
define a closed surface in the organ (see Harlev6154’s Fig. 6 step 258);
calculate a voltage distribution on the closed surface in a calculation using the processed measured signals as given volume potentials in the calculation (see Harlev6154’s Fig. 6 step 260); and
determine a field map function on the closed surface in the organ to points inside the closed surface (see Harlev6154’s Fig. 6 step 262); and
determine a position of at least one electrode selected from the group consisting of at least one of the measuring electrodes on the catheter and a measuring electrode on another catheter in the organ based on the expected signals (see Harlev6154’s Fig. 6 steps 270-272 which determines all measuring electrode positions).
using phase-dependent scaling terms to compensate for changes in field strength of the fields that occur during different phases of the at least one of the cardiac cycle and the respiratory cycle”. Therefore Harlev6154 alone does not teach all features of the claims.
However, Costello in the related field of intracardiac field mapping (see Costello’s Abstract and [0035]) teaches the use of scaling terms which depend on the cardiac cycle’s phase (see Costello’s [0109] and note that he normalizes the monitored voltage data by assigning scale factors to signals obtained from a measuring electrode to correct the distortions in the electric field, wherein in one embodiment, the scale factors can be dynamic "meaning that the scale factors can change over time (e.g. at different points in the cardiac cycle").
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Harlev6154 with the use of the phase-dependent scaling terms taught by Costello either because Harlev6154 recognizes the importance of processing the measured signals to compensate for changes in the measurement that occur during at least one of a cardiac cycle (see Costello’s [0109] and note that Costello states that this can be done specifically “to increase the accuracy of the position data calculated from the voltage data”) so as to motivate one to make such a change.

Regarding claim 18, Harlev6154 teaches: 18. The system of claim 16, wherein to process the measured signals, the electronic control system is configured to generate separate field maps for different phases in at least one of the cardiac cycle and the respiratory cycle (see Harlev6154’s [0114] which describes performing the measuring and calculating for each cardiac phase resulting in field maps for each phase as described in [0115]).

Regarding claim 19, Harlev6154 teaches: 19. The system of claim 18, wherein to determine a position of at least one electrode, the electronic control system is configured to optimize a location of the at least one electrode in a field map of the separate field maps corresponding to a current phase of the at least one of the cardiac cycle and the respiratory cycle (see the rejection of claim 18 above for creating maps according to phase then see Harlev6154’s Fig. 6 step 272 or [0128] describing solving for location using an optimization problem).

Claims 2-3, 7-8, 13-15, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harlev6154 in view of Costello as applied to claims 1, 12, and 16 above, and further in view of US 7263397 B2 by Hauck et al. (hereafter Hauck, previously of record).


However, Hauck in the same field of cardiac mapping (see Hauck's Abstract) teaches that one can apply low pass filtering in order to reduce variation (aka compensate for) cardiac motion (see Hauk's col. 3 line 65 to col. 4 line 14 noting that this low pass filtering removes the cardiac motion artifact per se). which of course requires inherently (i.e. a general heart beats in the range of 60-120 bmp therefore the cutoff must be at or, more preferably, below this 1-2 Hz range in order to reject the cardiac motion) and is shown in Hauck's examples (see Hauk's col. 6 lines 30-61 and Figs. 5-6 generally discuss how the LPF alone does not adequately compensate for the breathing signal but in doing so this same section does discuss that the sampling is conducted with a 0.25-1 Hz LPF and show that the rates, and especially the lower rate, are sufficiently low to ameliorate or fully compensate for the cardiac stroke/motion) to involve a cutoff frequency that is at or below the fundamental frequency of the 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the methodology of Harlev6154 to include the low pass filtering passing only the signal below the fundamental cardiac frequency as taught by Hauck in order to advantageously increase the SNR.

Regarding claims 7-8, 14-15, and 20, Harlev6154 teaches the basic invention as given above in regards to claims 1, 12, and 16 but Harlev6154 does not discuss normalizing the data to account for a field variation such as by subtracting an additive signal therefore Harlev6154 alone fails to teach: "7. The method of claim 1, wherein processing the measured signals includes normalizing data for a field variation due to the at least one of the cardiac cycle and the respiratory cycle. 8. The method of claim 7, wherein the normalizing the data for the field variation includes synthesizing an additive component of the field variation using measurements from another measuring electrode placed in a stable location relative to the patient's body and subtracting the additive component from the measured signals. 14. The method of claim 12, wherein processing the measured signals includes normalizing data for a field variation due to the at least one of the cardiac cycle and the respiratory cycle. 15. The method of claim 14, wherein the normalizing the data for the field variation includes synthesizing an additive component of the field variation using measurements from a measuring electrode, other than one of the multiple measuring electrodes, placed in a stable location relative to the patient's body and subtracting the additive component from the measured signals. 20. The system of claim 16, wherein to process the measured signals, the electronic control system is configured to normalize data for a field variation due 
However, Hauck in the same field of cardiac mapping (see Hauck's Abstract) teaches that one can normalize the measured signals for field variation due to respiration by (aka perform respiratory compensation) by determining an additive noise signal using a stable reference electrode then subtracting that signal from the measured signals (see Hauck's col. 2 lines 42-47 and col. 9 line 54 to col. 10 line 10 wherein the basics and the algorithm, including determining the noise signal and subtracting it using data from stable reference electrode E, are discussed respectively) this is prima facie advantageous because Harlev6154 does not have adequate means to compensate for respiratory motion artifacts, but additionally this is also stated to be an improvement as per the above cited section (see Hauck col. 2 lines 42-27 noting that compensating for the respiration signal in this manner improves accuracy).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the method of cardiac mapping taught by Harlev6154 with the use of respiratory compensation taught by Hauck in order to advantageously allow the invention to compensate for both cardiac and respiratory signals and/or in order to advantageously improve the positional accuracy of the invention as taught by Hauck.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 03/26/2021, with respect to the rejection(s) of claim(s) 1-20 under 102/103 rejection featuring the base art of Harlev6154 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further the art Costello and in view of the amendment which necessitated such new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793